DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/20/2020.
Claims 1 – 12 are presented for examination.

Information Disclosure Statement
IDS dated 10/20/2020 has been reviewed. See attached.

Priority
ADS dated 10/20/2020 claims domestic benefit as a continuation of 15/875,874 dated 1/19/2018.

Drawings
The drawings dated 10/20/2020 have been reviewed. They are accepted.

Specification
The abstract dated 10/20/2020 has 11 lines, 127 words, and no legal phraseology. It is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 


Claim 1
STEP 1: YES, “a computer-implemented method for”
STEP 2A PRONG ONE: YES. The claim recites:
“... simulation dynamic motion, comprising:
(a) obtaining a computerized model for which dynamic motion will be simulated, wherein:
(1) the computerized model comprises finite elements in a mesh; and
(2) the computerized model represents a real-world object;
(b) obtaining an element diagonal lumped mass matrix, M, for the mesh;
(c) obtaining an estimate of a highest element eigenvector (v) of the mesh and a highest eigenvalue of the mesh;
(d) advancing a stress state of the computerized model;
(e) iterating the following without computing a stiffness matrix until a highest natural frequency of the mesh, via the highest eigenvalue of the mesh converges:
(1) computing a power-sweep strain field (eij) from the highest element eigenvector (v) using a current gradient operator (bu) from a gradient operation matrix (b);
(2) computing a power-sweep stress field (σij) from the strain field (eij) using effective hypo-elastic martial constraints;
(3) computing a divergence (Fij) of the power-sweep stress field (σij) using the current gradient operator (bij);
(4) computing a power-sweep estimate based on an estimate of the new highest eigenvector and an estimate of a highest eigenvalue based on the new highest eigenvector;
(f) determining a new Courant stability limit based on the new highest eigenvalue; and
(g) generating and providing the simulation of the dynamic motion of the computerized model utilizing the new Courant stability limit as a time interval wherein the simulation simulates a behavior of the real-world object in reaction to real-world physical affects” where the underlined portions of the claim are mathematical operations that perform a series of mathematical manipulations involving a “lumped mass matrix” and eigenvectors that compute (i.e., calculate) strain and stress using gradients and constraints.

STEP 2A PRONG TWO: NO.

While the claim recites “computer-implemented” and “computerized model” the 2019 PEG and MPEP indicates that the mere use of a computer is not indicative of a practical application.

While the claim is performing calculations to generate a simulation of “dynamic motion” and while the mathematical model “represents a real-world object” and the behavior is “of the real-world object in reaction to real-world physical affects” these recitations are at a very high degree of generality and merely server to link the mathematical calculations to the technological field of physics.

Additionally; while the claim recites “obtaining a computerized model” and “obtaining an element diagonal lumped sum mass matrix” and “obtaining an estimate” these elements are mere data gathering steps. Data gathering is not indicative of a practical application.

STEP 2B: NO.
The considerations under STEP 2B are similar to those under STEP 2A.
The recitation of a computer used as a tool or generally linking the mathematical calculation to the technological field of physics is not indicative of additional elements in the claim which are significantly more than the abstract idea itself.

Claim 7 
STEP 1: YES, “a system for”
STEP 2A PRONG ONE: YES. The claim recites:
“... simulation dynamic motion, comprising:
(a) a computer;
(b) a dynamic motion simulation application executing on the application wherein the dynamic motion simulation application:
(1) obtaining a computerized model for which dynamic motion will be simulated, wherein:
(i) the computerized model comprises finite elements in a mesh; and
(ii) the computerized model represents a real-world object;
(2) obtaining an element diagonal lumped mass matrix, M, for the mesh;
(3) obtaining an estimate of a highest element eigenvector (v) of the mesh and a highest eigenvalue of the mesh;
(4) advancing a stress state of the computerized model;
(5) iterating the following without computing a stiffness matrix until a highest natural frequency of the mesh, via the highest eigenvalue of the mesh converges:
(i) computing a power-sweep strain field (eij) from the highest element eigenvector (v) using a current gradient operator (bu) from a gradient operation matrix (b);
(ii) computing a power-sweep stress field (σij) from the strain field (eij) using effective hypo-elastic martial constraints;
(iii) computing a divergence (Fij) of the power-sweep stress field (σij) using the current gradient operator (bij);
(iv) computing a power-sweep estimate based on an estimate of the new highest eigenvector and an estimate of a highest eigenvalue based on the new highest eigenvector;
(6) determining a new Courant stability limit based on the new highest eigenvalue; and
(7) generating and providing the simulation of the dynamic motion of the computerized model utilizing the new Courant stability limit as a time interval wherein the simulation simulates a behavior of the real-world object in reaction to real-world physical affects” where the underlined portions of the claim are mathematical operations that perform a series of mathematical manipulations involving a “lumped mass matrix” and eigenvectors that compute (i.e., calculate) strain and stress using gradients and constraints.

STEP 2A PRONG TWO: NO.

While the claim recites “(a) a computer; (b) a dynamic motion simulation application executing on the application wherein the dynamic motion simulation application:” and “computerized model” the 2019 PEG and MPEP indicates that the mere use of a computer is not indicative of a practical application.

While the claim is performing calculations to generate a simulation of “dynamic motion” and while the mathematical model “represents a real-world object” and the behavior is “of the real-world object in reaction to real-world physical affects” these recitations are at a very high degree of generality and merely server to link the mathematical calculations to the technological field of physics.

Additionally; while the claim recites “obtaining a computerized model” and “obtaining an element diagonal lumped sum mass matrix” and “obtaining an estimate” these elements are mere data gathering steps. Data gathering is not indicative of a practical application.

STEP 2B: NO.
The considerations under STEP 2B are similar to those under STEP 2A.
The recitation of a computer used as a tool or generally linking the mathematical calculation to the technological field of physics is not indicative of additional elements in the claim which are significantly more than the abstract idea itself.


Claim 2 recites: “... wherein the obtaining the estimate of a highest element eigenvector comprises: upon a first time increment, the estimate comprises a normalized random number value; for subsequent time increments, the estimate comprises the eigenvector from the previous time increment” which merely further characterizes a mathematical value (eigenvector) and either a normalized random value or as the previous eigenvector. Characterizing values in a mathematical calculation is not a practical application nor is it significantly more.

Claim 3 recites “... wherein the advancing the stress state... comprises: (a) computing the gradient operator matrix (b) for all of the finite elements at a current time increment; (b) computing a displacement strain field using the gradient operator matrix (b) and displacements of an element’s nodes; (c) computing a true model stress field from the displacement strain field using a material function that describes a strain behavior of an actual material; and (d) computing a divergence of stress field from the true model stress field using the gradient matrix (B)” which merely further describes the mathematical calculations. While the claim recites “the computerized model” the use of a computer is not indicative of a practical application nor of significantly more when the computer is merely invoked as a tool to implement the abstract idea. Therefore, the claim does not have a practical application nor is it significantly more than the abstract idea itself.

Claim 4 recites “... wherein the advancing the stress state of the computerized model comprises computing the gradient operator matrix (b) for all the finite elements at a current time increment” which merely further describes the mathematical operations. These elements do not recite a practical application and are not significantly more than the abstract idea.

Claim 5 recites “... wherein: convergence on the eigenvalues is reached when the estimate of the highest eigenvalue is within a threshold level of a prior highest eigenvalue from a prior iteration; and when convergence is not reached, the estimate of the highest eigenvector is used as the estimate of the highest element eigenvector (v) in a next iteration” which merely further characterizes the mathematical operation and therefore does not recite a practical application nor elements which are significantly more than the abstract idea.

Claim 6 recites “... further comprising: physically building a physical model, corresponding to the computerized model, based on the simulation” however the 2019 PEG states that “adding the words “apply it” (or an equivalent) with the judicial exception” is not indicative of a practical application nor significantly more. As recited the claim merely says to build a physical model “based on the simulation” and merely reciting “based on” is tantamount to simply adding the words “apply it.” The instant claim is unlike, for example, Diamond v. Diehr which conditioned the opening of a press automatically when a mathematical comparison indicated equivalence because the automatic process relies upon and uses the abstract idea to determine when to open the door. In Diamond v. Diehr the claim did not merely recite, for example, to open the door “based on” the mathematical operation. Rather, the mathematical operation was applied in a particular way to open the door.

Claim 8 recites “... wherein the dynamic motion simulation application obtains the estimate of a highest element eigenvector by: upon a first time increment, the estimate comprises a normalized random number value; for subsequent time increments, the estimate comprises the eigenvector from the previous time increment” which merely further characterizes a mathematical value (eigenvector) and either a normalized random value or as the previous eigenvector. Characterizing values in a mathematical calculation is not a practical application nor is it significantly more.


Claim 9 recites “... wherein the dynamic motion simulation application advances the stress state of the computerized model by: (a) computing the gradient operator matrix (b) for all the finite elements at a current time increment; (b) computing a displacement strain field using the gradient operator matrix (b) for all of the finite elements at the current time increment and displacement of all an element’s nodes; (c) computing a true model stress field from the displacement strain field using a material function that describes a strain behavior of an actual material; and (d) computing a divergence of stress field from the true model stress field using the gradient operator matrix (B)” which merely further describes the mathematical calculations. While the claim recites “the computerized model” the use of a computer is not indicative of a practical application nor of significantly more when the computer is merely invoked as a tool to implement the abstract idea. Therefore, the claim does not have a practical application nor is it significantly more than the abstract idea itself.

Claim 10 recites “... wherein the dynamic motion simulation application advances the stress state of the computerized model by computing the gradient operator matrix (B) for all the finite elements at a current time increment” which merely further describes the mathematical operations. These elements do not recite a practical application and are not significantly more than the abstract idea.

Claim 11 recites “... wherein: convergence on the eigenvalues is reached when the estimate of the highest eigenvalue is within a threshold level of a prior highest eigenvalue from a prior iteration; and when convergence is not reached, the estimate of the highest eigenvector is used as the estimate of the highest element eigenvector (v) in a next iteration” which merely further characterizes the mathematical operation and therefore does not recite a practical application nor elements which are significantly more than the abstract idea.

Claim 12 recites “... further comprising: physically building a physical model, corresponding to the computerized model, based on the simulation” however the 2019 PEG states that “adding the words “apply it” (or an equivalent) with the judicial exception” is not indicative of a practical application nor significantly more. As recited the claim merely says to build a physical model “based on the simulation” and merely reciting “based on” is tantamount to simply adding the words “apply it.” The instant claim is unlike, for example, Diamond v. Diehr which conditioned the opening of a press automatically when a mathematical comparison indicated equivalence because the automatic process relies upon and uses the abstract idea to determine when to open the door. In Diamond v. Diehr the claim did not merely recite, for example, to open the door “based on” the mathematical operation. Rather, the mathematical operation was applied in a particular way to open the door.



Potentially Allowable Subject Matter
Claims 1- 12 would be allowable if all other objections and rejections were overcome.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance
None of these references taken either alone or in combination with the prior art of record disclose “... simulation of they dynamic motion of the computerized model utilizing the new Courant stability limit as a time interval...” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146